Name: Council Decision (EU) 2018/1572 of 15 October 2018 on the application by the Union of Regulations Nos 9, 63 and 92 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of three-wheeled vehicles, mopeds and of the replacement exhaust silencing systems for L-category vehicles with regard to sound emission
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  deterioration of the environment;  land transport;  United Nations;  environmental policy
 Date Published: 2018-10-19

 19.10.2018 EN Official Journal of the European Union L 262/55 COUNCIL DECISION (EU) 2018/1572 of 15 October 2018 on the application by the Union of Regulations Nos 9, 63 and 92 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of three-wheeled vehicles, mopeds and of the replacement exhaust silencing systems for L-category vehicles with regard to sound emission THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114 and 207 thereof, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (2) (the Revised 1958 Agreement). (2) The harmonised requirements of United Nations Economic Commission for Europe (UNECE) Regulation No 9 Uniform provisions concerning the approval of category L2, L4 and L5 vehicles with regard to sound emission, UNECE Regulation No 63 Uniform provisions concerning the approval of L1 category vehicles with regard to sound emission and UNECE Regulation No 92 Uniform provisions concerning the approval of non-original replacement exhaust silencing systems (NORESS) for vehicles of categories L1, L2, L3, L4 and L5 with regard to sound emission (UN Regulations Nos 9, 63 and 92) are intended to remove technical barriers to trade in motor vehicles between the Contracting Parties to the Revised 1958 Agreement and to ensure that such vehicles offer a high level of safety and protection. L-category of vehicles comprises light vehicles such as powered cycles, two or three-wheel mopeds, motor cycles with and without sidecar, tricycles and quadricycles. (3) Regulation (EU) No 168/2013 of the European Parliament and of the Council (3) and Commission Delegated Regulation (EU) No 134/2014 (4) mandate the adoption of permissible sound levels, replacement exhaust systems requirements and testing procedures of two and three-wheel motor vehicles and quadricycles. (4) Annexes IV, V and VI to Regulation (EU) No 168/2013 and Annex IX to Regulation (EU) No 134/2014 contain requirements for the type-approval of L-category vehicles with regard to permissible sound level and exhaust system. (5) At the date of its accession to the Revised 1958 Agreement, the Union acceded to a number of UN Regulations listed in Annex II to Decision 97/836/EC; UN Regulations Nos 9, 63 and 92 were not included in that list. (6) As provided for in Article 3(3) of Decision 97/836/EC, and pursuant to Article 1(7) of the Revised 1958 Agreement, the Union may decide to apply one, some or all of the UN Regulations to which it has not acceded at the time of its accession to the Revised 1958 Agreement. (7) Following the recent amendments to UN Regulations Nos 9, 63 and 92 aligning them with the relevant technical provisions of Regulations (EU) No 168/2013 and (EU) No 134/2014, it is now appropriate for the Union to apply UN Regulations Nos 9, 63 and 92 in order to provide for common harmonised requirements at international level. This should enable Union companies to follow one set of requirements recognised worldwide, in particular in the Contracting Parties to the Revised 1958 Agreement, HAS ADOPTED THIS DECISION: Article 1 The European Union shall apply UNECE Regulation No 9 Uniform provisions concerning the approval of category L2, L4 and L5 vehicles with regard to sound emission, UNECE Regulation No 63 Uniform provisions concerning the approval of L1 category vehicles with regard to sound emission and UNECE Regulation No 92 Uniform provisions concerning the approval of non-original replacement exhaust silencing systems (NORESS) for vehicles of categories L1, L2, L3, L4 and L5 with regard to sound emission. Article 2 This Decision shall be notified by the Commission to the Secretary General of the United Nations. Article 3 This Decision is addressed to the Commission. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) OJ L 346, 17.12.1997, p. 81. (3) Regulation (EU) No 168/2013 of the European Parliament and of the Council of 15 January 2013 on the approval and market surveillance of two- or three-wheel vehicles and quadricycles (OJ L 60, 2.3.2013, p. 52). (4) Commission Delegated Regulation (EU) No 134/2014 of 16 December 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to environmental and propulsion unit performance requirements and amending Annex V thereof (OJ L 53, 21.2.2014, p. 1).